Citation Nr: 1433435	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of stress fracture of the pelvis.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to March 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO. The Board remanded the claim in February and December 2013 for additional development. The development has been completed and the case has been returned to the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has no faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine (manifested by muscle spasm), mild to moderate sciatic neuritis or peripheral nerve injury associated with the residuals of stress fracture of the pelvis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of stress fracture of the pelvis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.66, 4.67, 4.71a Diagnostic Code (DC) 5236 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for an increased rating for her service-connected residuals of stress fracture of the pelvis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, the notice letter did not contain an explanation of the general rating criteria relevant to her residuals of stress fracture of the pelvis.

The April 2010 Statement of the Case (SOC) set forth applicable criteria for ratings for the residuals of stress fracture of the pelvis and the October 2012 Supplemental SOC (SSOC) (most recently February 2014 SSOC) readjudicated the claim. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include private treatment records, VA treatment records and examination reports.    

Further, the Board is aware that this appeal was, most recently, remanded by the Board in December 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The remand, in pertinent part, requested that the RO obtain an addendum opinion regarding the manifestations of the Veteran's residuals of stress fracture of the pelvis. This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Further, the Board notes that regulation provides that the variability of residuals following pelvic bone fractures necessitates rating on specific residuals, faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, manifested by muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion 38 C F R § 4 67 .

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's residuals of stress fracture of the pelvis has been assigned pursuant to diagnostic code (DC) 5236. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine. See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Analysis

At the outset, the Board notes that the Veteran is separately service-connected for limitation of motion of the right hip associated with residuals of stress fracture of the pelvis. She has been assigned a 10 percent rating effective from August 15, 2008 and has not appealed this rating. Accordingly, that issue is not currently before the Board on appeal. To that end, the decision herein will exclude any discussion of manifestations of the limitation of motion of the right hip disability. Further, such manifestations could not be used to justify assignment of a higher rating for the residuals of stress fracture of the pelvis because to do so would violate the prohibition against pyramiding. See 38 C.F.R. § 4.14. 

In this case, the Board concludes that the symptoms attributable to the Veteran's residuals of stress fracture of the pelvis do not warrant assignment of a rating in excess of 10 percent. 

The October 2008 report of VA examination reflects the Veteran's complaint of pain and aches, especially at the end of a day of working. She favored her right leg due to the pain and had sprained her right ankle as a result thereof. The pain was located in her mid to lower pelvic area below the pubis bone. Reportedly, she experienced severe weekly flare-ups of bone or joint disease that were managed by the Veteran getting off her feet, resting and lying down. Flare-ups of pain were brought on by weather changes, prolonged standing, prolonged walking, actively playing with her son and going up and down stairs. Rest, heat and medications alleviated the pain.

Objective examination showed no evidence of leg shortening, bone abnormality, joint abnormality of signs of active infection. Her gait was antalgic and she was unable to stand for more than a few minutes or walk more than a few yards. She reported marked tenderness to palpation of the symphysis pubis, particularly to the lower right of midline. X-ray results were negative. The diagnosis was "well healed pelvic bone; normal x-ray of pelvis, hip joints and sacroiliac joints. Reported impact on occupational activities included decreased mobility, problems with lifting and carrying and pain.

Regarding her lower back, she reported that she started having pain in her lower back after delivering her son. She had a pulling sensation in her lower back when she walked and the back pain was worse in the evenings after working all day. She complained of severe pain at night that required that she sleep with a heating pad. She described the lower back pain as a dull ache and tightness and boring pain, mostly on the right side.

Objective examination showed scoliosis; otherwise, there were no abnormal spinal curvatures. She exhibited guarding, pain with motion and tenderness; however, she did not have spasm, atrophy or weakness. Muscle spasm, tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour. She had flexion to 70 degrees, extension to 15 degrees, left rotation to 15 degrees, left lateral flexion to 15 degrees, right rotation to 20 degrees and right lateral flexion to 20 degrees. Although there was pain following repetitive motion, there was no additional limitation of motion following repetitive-use. Flexing the hips against resistance caused pain in the right lower back and pelvis. X-rays were unremarkable and showed no evidence of scoliosis. The diagnosis was low back strain. The examiner commented that it was not due to fracture of the pelvis because pelvis was completely normal on x-ray and would not cause any biomechanical stress on the lower back.

A March 2009 private treatment record reiterates that the Veteran continues to have pain associated with her pelvic disability. The September 2012 report of VA examination documents the manifestations and findings that support the rating for the limitation of motion of the right hip disability (not on appeal).

The March 2013 report of VA examination documents the diagnosis of residual pain status post pelvic fracture. The examiner found that the Veteran had no faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine (manifested by muscle spasm), mild to moderate sciatic neuritis or peripheral nerve injury associated with the residuals of stress fracture of the pelvis. The Veteran did have pain in the sacroiliac region which was exacerbated by flexion of the right hip which was consistent with the mechanism of the injury and most likely due to the pelvic fracture (the Board notes this was accounted for in the rating for the limitation of motion of the right hip that is not currently before the Board on appeal).

In the December 2013 addendum to the March 2013 VA examination the examiner was asked to differentiate low back symptomatology related to the service-connected residuals of pelvis fracture from low back symptomatology related to the non-service-connected low back strain. The examiner reiterated that she did not find evidence of faulty posture, muscle injury, painful motion of the lumbar spine (manifested by muscle spasm), mild to moderate sciatic neuritis or peripheral nerve injury associated with the residuals of stress fracture of the pelvis. The examiner did find that the Veteran had limitation of motion of the right hip (accounted for in a separate unappealed rating). The examiner documented review of a May 2009 treatment record that found sacroiliac injury may be presumed to be "low back symptomatology related to the service-connected pelvic fracture." The examiner commented that the October 2008 documentation of an altered gait may have been due to transient non-service-related low back strain or low back symptomatology related to the service-connected residuals of fracture of the pelvis. However, altered gait was not demonstrated in the March 2013 VA examination. Further, the examiner noted that the May 2009 finding of pain elicited in the pelvic region with no more than 60 degrees of flexion and straight leg raise may have been due to the service-related residuals of pelvis fracture; however, again, this finding was not demonstrated in March 2013.

Based on the above, the Veteran is not entitled to a rating in excess of 10 percent for her residuals of stress fracture of the pelvis.  The evidence shows that the Veteran has no faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine (manifested by muscle spasm), mild to moderate sciatic neuritis or peripheral nerve injury associated with the residuals of stress fracture of the pelvis.  To the extent that she has limitation of motion of the hip, service connection has been awarded for such disability and the rating has not been appealed by the Veteran. Also noteworthy is the fact that service connection was specifically denied for low back strain associated with residuals of fracture of the pelvis (in the May 2009 rating decision) and the Veteran did not appeal the decision with regard to this issue. In this case, the evidence simply fails to demonstrate residuals of stress fracture of the pelvis that warrants assignment of a rating in excess of 10 percent. The Board acknowledges that a May 2009 VA treatment record documents the Veterans complaint of pelvic pain, mostly in the median aspect of her right groin. Objectively she walked with an antalgic gait and had forward flexion no more than 60 degrees with reproduction of pelvic pain. However, the examiner could not identify the source of such pain. Simply, there was no objective pathology in the pelvis or lumbar region to account for her complaints.

The Board has considered the Veteran's assertions as to the manifestations and severity of her residuals of fracture of the pelvis; however, the Board finds the objective medical evidence to be more probative and credible than her lay evidence in determining that she has no residuals of fracture of the pelvis to meet the criteria for a rating in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here despite her complaints of pain, the current evaluation contemplates her complaints and documents no acceptable evidence of current residuals of stress fracture of the pelvis.  The objective findings of skilled professionals are more probative and credible than the lay evidence. For these reasons, a higher evaluation is not warranted for residuals of stress fracture of the pelvis under Diagnostic Code 5236.  
  
The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the residuals of stress fracture of the pelvis been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's residuals of stress fracture of the pelvis are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's residuals of stress fracture of the pelvis is contemplated by the 10 percent rating, which take account of both the individual symptoms and the overall impairment caused by the residuals of stress fracture of the pelvis. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the residuals of stress fracture of the pelvis on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 10 percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for residuals of stress fracture of the pelvis is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of stress fracture of the pelvis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


